UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RWS INFORMATION, INCORPORATED,
Plaintiff-Appellant,

v.

ARBITER GROUP, PLC,
Defendant-Appellee,                                                 No. 96-1146

and

IVOR ARBITER; GILL, JENNINGS &
EVERY,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-95-1439-A)

Argued: January 30, 1997

Decided: March 6, 1997

Before RUSSELL and WILKINS, Circuit Judges, and HERLONG,
United States District Judge for the District of South Carolina,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Timothy J. Battle, Alexandria, Virginia, for Appellant.
Jacob Inwald, SOLOMON & MOSKOWITZ, P.C., New York, New
York, for Appellee. ON BRIEF: Richard M. Zuckerman, SOLO-
MON & MOSKOWITZ, P.C., New York, New York; Ky E. Booth
Kirby, SWIDLER & BERLIN, CHTD., Washington, D.C., for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

RWS Information, Inc., appeals the district court's order dismiss-
ing its case against Arbiter Group, Plc., for lack of personal jurisdic-
tion. We affirm.

I.

Arbiter Group is a British firm that developed a jukebox that plays
compact discs. Arbiter Group was considering marketing the jukebox
in the United States and consulted its patent counsel, Gill, Jennings
& Every ("GJE"), to determine whether a certain patent was in force.
GJE hired RWS, a patent research firm, and RWS told GJE that the
patent was in force when, in fact, it allegedly had expired. Believing
the patent to be in force, Arbiter Group decided not to market the
jukebox in the United States.

On August 25, 1993, Arbiter Group filed suit against RWS and
GJE in the Eastern District of Virginia. Arbiter Group sued for breach
of contract and alleged $10.5 million in damages from lost profits it
would have made had it marketed the jukebox in the United States.
RWS filed a third-party indemnification claim against GJE. The dis-
trict court dismissed Arbiter Group's complaint in December, 1993,
as barred by Virginia's statute of limitations and because of a lack of
privity between RWS and Arbiter Group. The court dismissed RWS's

                     2
indemnification claim against GJE as moot. No appeal was taken, and
the judgment became final on January 29, 1994.

Arbiter Group filed a second lawsuit against RWS in the United
Kingdom. The factual basis was the same, but Arbiter Group's cause
of action was based on negligence rather than breach of contract. This
case is still pending.

On October 13, 1995, RWS filed the instant case against Arbiter
Group and GJE in the Eastern District of Virginia seeking a declara-
tory judgment that the district court's final ruling in the original case
was conclusive and binding on proceedings in the United Kingdom.
RWS also alleged a cause of action for malicious prosecution. The
district court dismissed the action against GJE for failure to state a
claim. It dismissed the action against Arbiter Group and Ivor Arbiter
for want of personal jurisdiction. RWS only appeals the judge's order
dismissing Arbiter Group for lack of personal jurisdiction.

II.

We review de novo the district court's order dismissing RWS's
claim. Becerra v. Dalton, 94 F.3d 145, 148 (4th Cir. 1996), petition
for cert. filed, (U.S. Nov. 22, 1996) (No. 96-6822).

The requirement of personal jurisdiction is a "legal right protecting
the individual" that flows from the Due Process Clause. Insurance
Corp. of Ireland, Ltd., v. Compagnie Des Bauxites De Guinne, 456
U.S. 694, 702-04 (1982). Accordingly, it is subject to waiver and
estoppel. Id. RWS argues that by commencing the original August,
1993 action in the Eastern District of Virginia, Arbiter Group waived
its personal jurisdiction defense to all future related actions. To sup-
port this proposition, RWS cites Mobile Oil Co. de Venezuela v.
Jiminez, No. 91-2012, 1991 WL 237794 (4th Cir. Nov. 15, 1991)
(unpublished opinion). In Mobile, the court determined that a defen-
dant waived his personal jurisdiction defense by making a general
appearance in state court prior to removal. Id. Arbiter Group never
made such an appearance. The only previous appearance by Arbiter
Group was in a different case that was concluded almost two years
prior to the instant action. No authority supports RWS's assertion that
a court can indefinitely retain personal jurisdiction over a corporation

                     3
because it once commenced a related action in that court. Accord-
ingly, we affirm the judgment of the district court.

AFFIRMED

                   4